Title: To James Madison from John Gavino, 4 April 1803 (Abstract)
From: Gavino, John
To: Madison, James


4 April 1803, Gibraltar. No. 117 [118]. Has received no letters from JM since his last, no. 117 [17 Mar. 1803]. “Consul Simpson … sent me the inclosed Dispatch for you; and at Same time Thos: Beck, and David Ervin, two american Seamen saved in June last from the Schooner Betsy of Norfolk which was Wreckd on the Southern Coast of Barbary, and the Empr. of Morrocco since redeemed from the Arabs and sent them to Consul Simpson.… I have informed Comodor Morris thereof that he may send ashore for them.” Morris and his squadron arrived at Gibraltar from Tunis and Algiers on 23 Mar. with Cathcart and Eaton on board. “No doubt you will hear from them by the bearer Capn: Jas: Barron.” Eaton left for Boston in a merchant vessel. “The Moorish ship in question will sail first Wind for the Eastward.” Adds in a 5 Apr. postscript that two French ships with passengers for Louisiana anchored in the bay “last night.” “There are several ships in Sight from the East and the above Vessels reported that they are two french 74 with a Convoy & 5000 Polanders destind for Lusiana.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   Simpson to JM, 28 Mar. 1803.



   
   In May 1802 and January 1803 two demibrigades of Polish troops were shipped from Italy to Saint-Domingue. The total number sent in the two contingents was about five thousand, and several hundred stragglers were sent along later (Jan Pachoński and Reuel K. Wilson, Poland’s Caribbean Tragedy: A Study of Polish Legions in the Haitian War of Independence, 1802–1803 [Boulder, Colo., 1986], pp. 4, 12, 77, 81, 153–54).



   
   A full transcription of this document has been added to the digital edition.

